Citation Nr: 1032297	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
residuals of a right hip replacement.

2.	Entitlement to an evaluation in excess of 10 percent for a 
postoperative scar of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1985 to 
March 1986 and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In connection with the instant appeal, the appellant submitted a 
VA Form 9 in September 2007, in which he notes he desires a Board 
hearing to be conducted at his local VA office.  As the 
appellant's requested hearing has not yet been conducted, this 
matter should be REMANDED to schedule the appellant for a Travel 
Board or videoconference Board hearing of his choosing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board or 
videoconference Board hearing of his 
choosing.  Appropriate notification should be 
given to the appellant and his 
representative, if any, and such notification 
should be documented and associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


